DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 05/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,695,142 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments with respect to the objection of claims 7, 8, 10, 17, and 18 have been fully considered and are persuasive.  The objection of claims 7, 8, 10, 17, and 18 has been withdrawn. 
Applicant’s arguments with respect to the rejection of claim 10 under 35 USC 101 have been fully considered and are persuasive.  The rejection of claim 10 under 35 USC 101 has been withdrawn. 
Applicant's arguments with respect to the rejection of claims 1, 2, and 11-13 under 35 USC 103 have been fully considered but they are not persuasive. Applicant asserts that different scaling factors at different areas cannot teach or reasonably suggest different scaling factors at one position, however the claimed invention is not limited to having different scaling factors of one position but merely having a different scaling factor when moving away from the center of a workspace than the scaling factor when moving towards the center of a workpiece. It would have been obvious to one of ordinary skill in the art that Won teaches different scaling factor when moving away from the center of a workspace than the scaling factor when moving towards the center of a workpiece as there is a an internal area with a first scaling factor and an external area surrounding the internal area with a different second factor and in 
Applicant’s arguments with respect to the nonstatutory double patenting rejection of claims 1 and 4-19 have been fully considered and are persuasive.  The nonstatutory double patenting rejection of claims 1 and 4-19 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, and 11-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Won (machine translation of KR 20130015437).
Re Claim 1, Won teaches a robotic surgical system comprising: 
a linkage moveably supporting a surgical tool relative to a base (master and slave robot are parts of one surgical robot, see paragraph [0003]; robot main body 1; slave robot provided with robot arm 
a processing unit in communication with the input handle and operatively associated with the linkage to move the surgical tool based on a scaled movement of the input handle, the scaling varying depending on whether the input handle is moved towards a center of a workspace or away from the center of the workspace, the workspace representing a movement range of the input handle (control unit 30; motion scale factor is increased or decreased corresponding to degree of proximity to the boundary of the reference area, wherein predetermined reference area is set in advance, see page 4 and 5; adjust motion scaling factor as handle approaches reference area, see at least paragraph [0074]), wherein the processing unit is configured to: 
scale a first movement of the input handle towards the center of the workspace by a first scaling factor and scale a second movement of the input handle away from the center of the workspace by a second scaling factor different from the first scaling factor (see at least paragraph [0075] for scale is 3:1 when handle is within the reference area or toward the center and scale is 10:1 when handle is moved beyond the reference area or away from the center); and 
scale the input distance by dividing a distance of the first movement by the first scaling factor and a distance of the second movement by the second scaling factor (see at least paragraph [0075] for scale is 3:1 when handle is within the reference area or toward the center and scale is 10:1 when handle is moved beyond the reference area or away from the center; in other words the movement of the handle is divided by 3 when the ratio is 3:1 or by 10 when the ratio is 10:1 to determine the movement of the instrument).
Won is not explicit regarding varying the scaling depending on whether the input handle is moved in a direction toward or in a direction away from the center of the workspace.


Re Claim 2, Won further teaches wherein the first and the second scaling factors are in a range of 1.0 to 10.0 and the second scaling factor is larger than the first scaling factor (see at least paragraph [0075] for scale is 3:1 when handle is within the reference area or toward the center and scale is 10:1 when handle is moved beyond the reference area or away from the center).

Re Claim 11, Won teaches a method of operating a robotic surgical system, the method comprising: 
detecting a plurality of movements of an input handle  of the robotic surgical system, wherein the input handle is moveable in a plurality of directions (adjust motion scaling factor as handle approaches reference area, see at least paragraph [0074]; therefore detecting movement of the handle); 
scaling a detected movement of the input handle towards a center of a workspace by a first scaling factor (see at least paragraph [0075] for scale is 3:1 when handle is within the reference area or toward the center and scale is 10:1 when handle is moved beyond the reference area or away from the center), the workspace representing a movement range of the input handle (motion scale factor is increased or decreased corresponding to degree of proximity to the boundary of the reference area, wherein predetermined reference area is set in advance, see page 4 and 5); 

Won is silent regarding detecting a plurality of movements of the input handle.
However, it would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention that the method of Won would scale depending on whether the input handle is moved toward or away from the center of the workspace since the handle would moving away from a center of the reference area when it is moving from inside the reference area toward and outside the boundary of the reference area and moving toward the center of the reference area when it is moving from outside the reference area toward and inside the boundary of the reference area.

Re claim 12, Won further teaches actuating a linkage of the robotic surgical system, operatively associated with the input handle, based on the scaled detected movements to move a surgical tool of the robotic surgical system moveably supported by the linkage (see at least paragraph [0075] for moving instrument according to motion scale factor).

Re claim 13, Won further teaches dividing a distance of the detected movement of the input handle toward the center of the workspace by the first scaling factor and dividing a distance of the detected movement of the input handle away from the center of the workspace by the second scaling factor (see at least ¶75 for scale is 3:1 when handle is within the reference area or toward the center and scale is 10:1 when handle is moved beyond the reference area or away from the center; in other words the movement of the handle is divided by 3 when the ratio is 3:1 or by 10 when the ratio is 10:1 to determine the movement of the instrument).

Allowable Subject Matter
Claims 3-9 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not discloses the combination of elements of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NGUYEN whose telephone number is (571)272-4838.  The examiner can normally be reached on M-F 7:30AM - 3:30PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3666